Title: To George Washington from Samuel Allyne Otis, 8 February 1797
From: Otis, Samuel Allyne
To: Washington, George


                        Congress of the United States In Senate, February the 10th 1797
                        
                        On motion,Ordered, that the Secretary of the Senate lay before the President of the
                                United States, a copy of the Journal of the 8th instant, relative to the opening and
                                counting the Votes for President and Vice President of the United States, and the
                                declaration of the President of the Senate consequent thereon: And also to present to
                                the President, a copy of the notification given by the President elect of the time,
                                place and manner of qualifying to execute the duties of his office. Attest,
                        
                        
                        
                        
                            Sam. A. Otis Secretary
                            
                        
                        
                        
                            In Senate, Wednesday February 8th 1797.A message from the House of Representatives by Mr Beckley their Clerk:Mr President—The House of Representatives  are ready to meet the Senate in the Chamber of that House,
                                agreeable to the Report of the joint Committee, to attend the opening and examining the
                                Votes of the Electors for President and Vice President of the United States as the
                                Constitution provides. And he withdrew.
                            The two Houses of Congress accordingly assembled in the Representatives
                                Chamber, and the Certificates of the Electors of sixteen States, were by the Vice
                                President opened and delivered to the Tellers appointed for the purpose, who having
                                examined and ascertained the number of Votes, presented a list thereof to the Vice
                                President, which was read as follows.
                            
                        
                        
                        
                            John Adams of MassachusettsThomas Jefferson of VirginiaThomas PinckneyAaron BurrSamuel AdamsOliver EllsworthJohn JayGeorge ClintonSamuel JohnstonJames IredellGeorge WashingtonCharles C. PinckneyJohn HenryTennessee33Kentucky44Georgia 44South Carolina88North Carolina11116311Virginia120111531Maryland74432Delaware33Pennsylvania114213New Jersey77New York1212Connecticut945Rhode Island 44Massachusetts161312Vermont44New Hampshire667168593015115723212
                            
                        
                        
                        
                        
                            Whereupon,The Vice President addressed the two Houses of
                                Congress as follows.
                            In obedience to the Constitution and Laws of the United States, and to the
                                commands of both Houses of Congress, expressed in their resolution, passed in the
                                present session, I now declare, that,
                            John Adams, is elected President of the United States, for four years, to
                                commence with the fourth day of March next; And that Thomas Jefferson, is elected Vice
                                President of the United States, for four years, to commence with the fourth day of March
                                next: "And may the Sovereign of the Universe, the ordainer of civil Government on earth,
                                for the preservation of liberty, justice and peace among Men, enable both to discharge
                                the duties of these Offices, conformably to the Constitution of the United States, with
                                conscientious diligence, punctuality and perseverance."
                        
                        
                    